Citation Nr: 0600723	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of 
hepatitis.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a June 2003 letter from a representative of the Veterans 
of Foreign Wars (VFW), it was noted that the veteran 
submitted a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) with the VFW on 
February 2001, after his January 2001 submission of his 
appeal to the Board.  On review, a VA Form 21-22 is not 
associated with the claims folder.  However, the 
representative indicated that submission of the VA Form 21-22 
after the filing of the appeal to the Board is against the 
organization's policy and procedures by -laws.  In an April 
2005 letter to the veteran, the RO stated that there was no 
record of an appointed representative on file and suggested 
that the veteran contact the RO for a list of service 
organizations, should he wish to be represented.  The veteran 
did not respond, therefore, the Board finds that he wishes to 
proceed unrepresented.

Furthermore, according to his appeal to the Board, the 
veteran requested a Travel Board hearing.  A hearing was 
scheduled in March 2001 and the veteran failed to report.  
Another hearing via videoconference was scheduled in July 
2003, however one month prior to the scheduled hearing, the 
veteran declined such a hearing and indicated that he 
preferred a Travel Board hearing.  Subsequently, another 
hearing was scheduled in April 2005, however, prior to 
hearing, in March 2005, the veteran withdrew his request.  

In April 2005, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.  The case 
is now before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The preponderance of the evidence is against a finding 
that the veteran's current sinusitis is related to his period 
of active service.

3.  Service medical records show treatment for viral 
hepatitis.  Medical evidence fails to show that the veteran 
currently has hepatitis or residuals thereof.  

CONCLUSIONS OF LAW

1.  Sinusitis was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Residuals of hepatitis were not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005);
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2001 and May 2005.  Since these letters essentially provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in SSOCs 
dated in December 2003 and August 2005.

Finally, with respect to element (4), the Board notes that 
the RO's July 2001 letter requested that the veteran submit 
to the RO medical evidence that pertains to his claim.  The 
August 2005 VCAA letter contains a specific request that the 
veteran send any evidence in his possession that pertains to 
his claim.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, as well 
as relevant private medical evidence from Dr. Robinson.  As 
noted above, a number of hearings were scheduled for the 
veteran, but he failed to appear.  Also, in April 2005, the 
Board remanded the case so that the veteran could undergo 
additional VA examinations.  According to an internal 
document, "Compensation and Pension Exam Inquiry," on May 
5, 2005, the RO requested that examinations be scheduled and 
on the same day, a letter was sent to the veteran's last 
known address of record, notifying him that examinations were 
to be scheduled for his service connection claims for 
sinusitis and residuals of hepatitis.  The veteran was 
advised that if he failed to report to the scheduled 
examinations it could adversely affect his claims.  The 
veteran did not report to his scheduled examinations and has 
not responded to the notification letter.  Therefore, the 
Board will decide his case based on the evidence of record.  
38 C.F.R. § 3.655 (2005).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Sinusitis Claim

Private medical evidence by Dr. Robinson (see July 2000 
statement) confirms a current diagnosis of sinusitis, thereby 
satisfying the first element of the veteran's service 
connection claim. 

Service medical records show a diagnosis of moderate 
sinusitis (see November 1978 examination report).  
Notwithstanding, there is no objective evidence showing a 
nexus between the veteran's sinusitis and his period of 
military service.  The Board acknowledges a July 2000 
statement by the veteran's private physician, Dr. Robinson.  
According to that statement, Dr. Robinson initially saw the 
veteran in October 1997, and at that time, it was noted that 
the veteran had had recurrent sinus infections requiring 
multiple antibiotics over a period of years.  (Dr. Robinson 
performed surgery on the veteran for occasional sinusitis 
and/or allergic rhinitis in October 1997).  The Board notes 
that while Dr. Robinson indicated that the veteran had had 
recurrent sinus infections "over a period of years" prior 
to the 1997 surgery, such physician did not relate the 
veteran's current sinusitis to his period of military 
service, some 17 years prior.  

Although there is a diagnosis of sinusitis, there is no 
competent evidence linking such disability to service.  Thus, 
the service connection claim for sinusitis must be denied.  


Hepatitis Claim

The veteran asserts that he is entitled to service connection 
for hepatitis or residuals thereof.  Service medical records 
show that the veteran was treated for viral hepatitis in 
1976, however, there is no evidence showing a current 
diagnosis of hepatitis or residuals thereof.  Review of all 
medical evidence of record is negative for such a diagnosis.

The Board acknowledges the veteran's contentions; however, 
Congress has specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that VA examinations scheduled in May 2005 
might have provided material evidence for the veteran's 
service connection claims, however, as discussed above, he 
failed to report.

The Board recognizes the veteran's opinions to the effect 
that he has been currently diagnosed with hepatitis or 
residuals thereof, and that his current sinusitis is related 
to his military service, however, his opinions are without 
probative value because the evidence does not show that he 
possesses the medical expertise necessary to diagnose or 
determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claims for sinusitis 
and residuals of hepatitis must be denied.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for residuals of hepatitis 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


